F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           NOV 21 2001
                                    TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 GARY DALE HANDSHY,

                Plaintiff - Appellant,                    No. 01-3155
           v.                                              (D. Kansas)
 BILL GRAVES, Governor of the State               (D.C. No. CV-00-3424-GTV)
 of Kansas; CARLA STOVALL,
 Attorney General of the State of
 Kansas,

                Defendants - Appellees.


                              ORDER AND JUDGMENT          *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Gary Handshy, proceeding      pro se and in forma pauperis , appeals the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights complaint. Handshy

is a prisoner in the custody of the state of Kansas. In his complaint, he alleged

that computer chips were implanted in his body at the time of his birth and that

prison officials were “hacking into” these computer chips to obtain information

about him, control him, and “puppet master” him. Concluding that the allegations

were clearly delusional and frivolous, the district court dismissed the complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B).

      Handshy’s brief on appeal does not contain a single citation to authority or

any meaningful analysis of the propriety of the district court’s dismissal of the

complaint. Instead, Handshy’s appellate brief simply reasserts the same

delusional and frivolous allegations set out in his complaint. Upon   de novo

review of the district court’s order of dismissal, Handshy’s appellate filings, and

the entire record on appeal, we conclude that this appeal is frivolous.

Accordingly, this court   DISMISSES this appeal pursuant to § 1915(e)(2)(b)(i).

      Despite our dismissal of this appeal, we remind Handshy that he remains

obligated to continue making partial payments pursuant to 28 U.S.C. § 1915(b)

until the appellate filing fee is paid in full. This court’s dismissal of Handshy’s

appeal as frivolous counts as a strike pursuant to 28 U.S.C. § 1915(g). The

district court’s dismissal of Handshy’s complaint on that same ground also counts


                                           -2-
as a strike pursuant to § 1915(g). Handshy is reminded that if he accrues three

strikes, he will no longer be able to proceed         in forma pauperis in any civil action

filed in federal court unless he is in imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

                                                      ENTERED FOR THE COURT


                                                      Michael R. Murphy
                                                      Circuit Judge




                                                -3-